          Case 1:17-cv-02074-RJL Document 11 Filed 10/02/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________

CITY OF COOS BAY, OREGON,

                       Plaintiff,

                       v.                              Civil Case No. 1:17-cv-02074

WILBUR J. ROSS, JR., et al.,

                  Defendants.
__________________________________________

                                STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff City of Coos Bay, Oregon and

Defendants (Wilbur L. Ross, Jr., in his official capacity, United States Department of Commerce,

and National Marine Fisheries Service) by and through their undersigned counsel, hereby

stipulate to dismissal of the above-captioned action without prejudice, with the parties to bear

their own costs and attorneys’ fees.

 Respectfully submitted,
                                                     s/ Damien M. Schiff
 JONATHAN WOOD                                       DAMIEN M. SCHIFF*
 D.C. Bar No. 1045015                                Cal. Bar No. 235101
 E-mail: jw@pacificlegal.org                         E-mail: dms@pacificlegal.org
 Pacific Legal Foundation                            JOSHUA P. THOMPSON
 3033 Wilson Blvd., Suite 700                        D.D.C. No. TX0084
 Arlington, Virginia 22201                           E-mail: jpt@pacificlegal.org
 Telephone: (202) 888-6881                           Pacific Legal Foundation
                                                     930 G Street
                                                     Sacramento, California 95814
                                                     Telephone: (916) 419-7111
                                                     Facsimile: (916) 419-7747

                                                     *Pro Hac Vice

                                              Attorneys for Plaintiff



                                                 1
         Case 1:17-cv-02074-RJL Document 11 Filed 10/02/18 Page 2 of 3




                                      JEFFREY H. WOOD
                                      Acting Assistant Attorney General
                                      Environment & Natural Resources Division

                                      SETH M. BARSKY, Section Chief
                                      MEREDITH L. FLAX, Assistant Section Chief

                                      s/ Mark Arthur Brown
                                      MARK ARTHUR BROWN
                                      D.C. Bar No. 470050
                                      Senior Trial Attorney
                                      U.S. Department of Justice
                                      Environment and Natural Resources Division
                                      Wildlife and Marine Resources Section
                                      P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      Telephone: (202) 305-0204
                                      Facsimile: (202) 305-0275
                                      mark.brown@usdoj.gov

                                      Attorneys for Defendants

Of Counsel for Defendants:

LAURIE K. BEALE
Attorney-Advisor, Northwest Section
NOAA Office of General Counsel
U.S. Department of Commerce
7600 Sand Point Way NE
Seattle, WA 98115
(206) 526-6327




                                         2
         Case 1:17-cv-02074-RJL Document 11 Filed 10/02/18 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2018, a copy of the foregoing was served by electronic
means on all counsel of record by the Court’s CM/ECF system.

                                   /s/ Mark Arthur Brown
                                  MARK ARTHUR BROWN




                                               3
